Case 4:19-mj-06114-N/A-LCK Document1 Filed 05/03/19 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
e 1 ee DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.
Vv.
Alberto Eduardo Velazquez-Martinez ;
YOB: 1988; Citizen of Mexico MAGISTRATES CASE NO. A
49-06i114f¥

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On. or_about-May. 2, 2019, -at-or near-_Naco,-in-the-District-of-Arizona,-Alb erto-Eduardo-Velazquez-Martinez;an-
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through San Ysidro, California on March 12, 2019, and without obtaining the
express consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for
admission thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code,
Section 1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Alberto Eduardo Velazquez-Martinez is a citizen of Mexico. On March 12, 2019, Alberto Eduardo Velazquez-
Martinez was lawfully denied admission, excluded, deported and removed from the United States through San Ysidro,
California. On May 2, 2019, agents found Alberto Eduardo Velazquez-Martinez in the United States at or near
Naco, Arizona, without the proper immigration documents. Alberto Eduardo Velazquez-Martinez did not obtain
the express consent of the Attorney General or the Secretary of the Department of Homeland Security to re-apply for
admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNA EXOMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is

 

IG
true and correct to the best of my knowledge.
BCH/IJO Te TITLE

AUTHORIZED AUSA /s/Brian Hopkins
Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

 

SIGNATPRE OF MAGISTRATE JUDGE” DATE

 

 

D See\Eed€ral rules 6£€riminal Procedure Rules 3 and 54

 
